Case 3:20-cr-00095-BJD-MCR Document 48 Filed 06/03/21 Page 1 of 1 PagelD 313

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
UNITED STATES OF AMERICA,
V. Case No. 3:20-cr-95-BJD-MCR

RICHARD EVERETT CAMP, JR.
/

NOTICE OF HEARING
TAKE NOTICE this case is hereby set for SENTENCING on Thursday,

June 17, 2021 at 10:00 a.m., before the undersigned in Courtroom 12C, Twelfth
Floor, United States Courthouse, 300 North Hogan Street, Jacksonville, Florida.

7 rp
DONE and ORDERED in Jacksonville, Florida this iL day of June,

BRIAN J. DAVIS
United States District Judge

2021.

 

cs

Copies furnished to:

Asst. U.S. Attorney (Glober)
Asst. U.S. Attorney (Talbot)
Curtis Fallgatter, Esq.

U.S. Probation

U.S. Marshal
